[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                      FOR THE ELEVENTH CIRCUIT
                                                                             FILED
                         -------------------------------------------U.S. COURT OF APPEALS
                                      No. 05-13870                    ELEVENTH CIRCUIT
                                                                          MAY 25, 2006
                                Non-Argument Calendar
                        -------------------------------------------- THOMAS K. KAHN
                                                                            CLERK

                     D.C. Docket No. 04-02353-CV-TWT-1

CHARLES ODUKOYA,

                                                         Plaintiff-Appellant,

                                          versus

CARMEN REESE,
K. C. JACKSON,
CORNEL CYPRESS,
FRANK STEWART,
Postal Inspectors,
DAVID WILLIAMS,
U.S. Postal Inspector General,
et al.,

                                                         Defendants-Appellees.

              ----------------------------------------------------------------
                   Appeal from the United States District Court
                       for the Northern District of Georgia
              ----------------------------------------------------------------

                                   (May 25, 2006)

Before EDMONDSON, Chief Judge, MARCUS and WILSON, Circuit Judges.
PER CURIAM:


      Plaintiff-Appellant Charles Odukoya, a pro se federal prisoner, appeals the

district court’s denial of his motion to extend the time to file a notice of appeal

(“NOA”) in his civil rights action, brought under Bivens v. Six Unknown Named

Agents of the Fed. Bureau of Narcotics, 91 S.Ct. 1999 (1971). No reversible error

has been shown; we affirm.

      On 22 March 2005, the district court dismissed Plaintiff’s Bivens action for

failure to state a claim. Judgment was entered on 23 March 2005. On 12 April,

the clerk noted that mail sent to Plaintiff had been returned as undeliverable. On

27 May 2005, the district court received a notice from Plaintiff stating that his

address had changed from the Atlanta City Detention Center to the Federal

Correctional Institution in Yazoo City, Mississippi (“FCI Yazoo City”). On 6

June, Plaintiff moved for an extension of time to file a notice of appeal, claiming

that, from 22 March until 7 April, he was in transit and unable to receive

correspondence; he asserted that he did not receive the dismissal order until 31

May. The district court denied his motion because Plaintiff had failed to notify the

clerk of his change of address in a timely fashion.




                                           2
       Plaintiff argues that the district court should have excused his failure to file

a timely NOA because he alleges he did not receive a copy of the dismissal order

until 31 May 2005, when it arrived in the mail after his transfer to FCI Yazoo City.

He contends that he did not send a change-of-address notice to the district court

immediately because he was unaware that he had to keep the district court clerk

informed of his location; he assumed that the Bureau of Prisons automatically

would update his address to the district court.1

       We review for an abuse of discretion a district court’s decision on a motion

for an extension of time to appeal. In re Old Naples Sec., Inc., 223 F.3d 1296,

1302 n.7 (11th Cir. 2000). This standard “allows a range of choice for the district

court, so long as that choice does not constitute a clear error of judgment.”

Manuel v. Convergys Corp., 430 F.3d 1132, 1135 (11th Cir. 2005) (quotation

omitted).

       In a civil case against the government, a notice of appeal by a pro se

prisoner must be filed within 60 days after judgment is entered. Fed.R.App.P.

4(a)(1)(B), (c)(1). Lack of notice of entry of a judgment does not excuse the

failure to file a timely notice of appeal, except as permitted in Fed.R.App.P. 4(a).


  1
   Plaintiff also challenges the substance of the district court’s dismissal of his Bivens action. As
we uphold the district court’s denial of Plaintiff’s motion for an extension of time to file an NOA,
we do not address these arguments.

                                                 3
See Fed.R.Civ.P. 77(d). Rule 4(a)(6) provides the exclusive method for extending

a party’s time to appeal for failure to receive actual notice that a judgment has

been entered. Vencor Hosps., Inc. v. Standard Life & Accident Ins. Co., 279

F.3d 1306, 1311 (11th Cir. 2002).

      Rule 4(a)(6) allows--but does not require--a district court to reopen the time

to file an appeal if certain conditions are met. See Fed.R.App.P. 4(a)(6). And the

applicable local rules provide that the district court can dismiss an action if a party

fails to keep the clerk’s office informed of a change in address which causes a

delay. See N.D. Ga. R. 41.2(C), 83.1(D)(3). Plaintiff, therefore, was on

constructive notice that he was required to update his address to the district court

at all times or face adverse consequences. His admitted failure to keep the district

court informed of his location caused a delay in his receipt of the judgment.

Under these facts, the district court’s refusal to extend the time to file an NOA was

not a clear error of judgment and, thus, did not constitute an abuse of discretion.

      AFFIRMED.




                                           4